Citation Nr: 0110319	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
chondromalacia of the right knee.

2.  Entitlement to restoration of a 20 percent rating for 
chondromalacia of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from August 1984 to May 
1990.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  As of March 1992, the appellant's service connected 
bilateral knee disorder was manifested by pain, range of 
motion of 3-95 in the right knee, and 0-75 in the left knee, 
mild to moderate noninflammatory effusions, minimal laxity on 
stress testing of both anterior cruciate ligaments, and 3-4/5 
motor strength in the lower extremities. 

2.  Subsequent medical evidence of record indicates sustained 
improvement in the appellant's bilateral knee disorder, to 
include in the ranges of motion and motor strength; the 
current medical evidence also fails to show evidence of 
laxity, subluxation, or instability.  

3.  The appellant's bilateral knee disorder is primarily 
manifested by pain at this time.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for 
chondromalacia, right knee, have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2000).

2.  The criteria for restoration of a 20 percent rating for 
chondromalacia, left knee, have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By means of a rating decision dated in September 1990, the 
appellant was awarded service connection for chondromalacia 
of the right knee and the left knee, with pain on motion; she 
was awarded a 10 percent rating for each knee under 38 C.F.R. 
Part IV, Diagnostic Codes (DC) 5003-5257.  A rating decision 
dated in April 1992 increased her disability rating for each 
knee from 10 percent to 20 percent disabling, effective from 
March 31, 1992.  The increased rating award was made under DC 
5099-5257.  

The increased rating award was based on a VA examination, 
dated in March 1992.  The VA examination report indicates 
that the appellant had chronic bilateral knee pain and 
swelling.  The knee pain was increased and aggravated by any 
weight-bearing, climbing or descending stairs.   She could no 
longer kneel or squat due to the bilateral knee pain.  There 
was a history of bilateral knee collapse but no history of 
locking.  She also heard bilateral knee popping sounds when 
she flexed or extended both knees.  She treated the knee pain 
with rest and also avoided any activities that seemed to 
aggravate the knee problems.  She reported that since her 
February 1991 VA examination, she had not been able to work.  
She could not perform any household chores due to her 
arthritic pains except intermittent sweeping of her floor and 
some light cooking.  All other household tasks were done by 
her children.  

Physical examination showed that she had right knee extension 
to 3 degrees, and flexion to 95 degrees.  Left knee extension 
was to 0 degrees and flexion to 75 degrees.  Both knees 
revealed mild to moderate noninflammatory effusions.  There 
was patellar crepitus of both knees and the ligaments were 
intact to stress of both knees with the exception of minimal 
laxity on stress testing of both anterior cruciate ligaments.  
There was bony and soft tissue tenderness on palpation of 
both knees over the medial, lateral, anterior and posterior 
aspects.  Motor strength was 3-4/5 in both lower extremities.  
The appellant complained of pain and had a painful facies on 
motor strength testing of both lower extremities.  The deep 
tendon reflexes were 1-2+/4+ of both upper extremities and 
both knee jerks.  She had a thin body habitus with no 
definite muscle atrophy and no fasciculations.  She walked 
slowly with a stiff spine.  The diagnosis was reactive 
spondyloarthropathy with arthritis, lumbosacral spine, both 
elbows, both knees, with decreased range of motion of these 
joints, and status post right and left knee arthroscopic 
surgeries for chondromalacia of patella and patellar 
malalignment with residual of bilateral chondromalacia of the 
patella, chronic bilateral knee effusions and decreased range 
of motion of both knees.  X-rays of the knees showed no 
evidence of bony abnormality involving either knee.  There 
was no evidence of soft tissue swelling or abnormal 
calcification.  

Effective from March 1, 1999, the RO reduced the appellant's 
disability rating for her bilateral knee condition to 10 
percent disabling for each knee.  In reducing the evaluation 
for the appellant's service-connected bilateral knee 
condition, the RO has complied with the procedural 
requirements outlined at 38 C.F.R. § 3.105(e) (2000).  In 
April 1998, the RO proposed to reduce the bilateral knee 
disability ratings.  The RO compared the findings of the 
March 1992 VA examination, with May 1994 and January 1998 VA 
examination reports and found that there had been improvement 
since 1992 and proposed to reduce the rating for each knee to 
10 percent disabling.  In June 1998, the appellant disagreed 
with the RO's proposal.  Subsequently, in August 1998, 
additional VA outpatient treatment records were received.  By 
means of a rating decision in December 1998, the RO 
considered the evidence of record and determined that 
reduction was appropriate.  The RO reduced the disability 
rating for her right and left knee chondromalacia to 10 
percent disabling (for each knee) under DC 5257, effective 
from March 1, 1999.  

The Board notes that rating decisions in April 1998 and 
December 1998 presented a review of the history of the 
appellant's bilateral knee condition including evidentiary 
comparisons between the January 1998 VA examination and 
previous  March 1992 and May 1994 examination reports.  The 
RO noted that it had  previously determined that there had 
been slight improvement in the appellant's disability as of 
the May 1994 VA examination; however, the RO's decision to 
reduce the right knee disability at that time had been 
overturned by the Board in May 1997 as there had not been 
sufficient evidence of improvement.  The RO found that based 
on the 1994 findings, and again the 1998 findings, there was 
evidence of improvement from 1992, warranting a decreased 
rating.  

The regulation regarding stabilization of disability ratings 
provides that rating agencies will handle cases affected by 
change of medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Ratings on account of diseases which 
become comparatively symptom free after prolonged rest will 
not be reduced on examinations reflecting the results of bed 
rest.  Although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  38 C.F.R. § 3.344(a) (2000).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in § 
3.344(a), the rating agency will continue the rating in 
effect, citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code will be added 
the reference that the rating is being continued pending 
reexamination in a stated number of months from the date of 
the rating decision.  38 C.F.R. § 3.344(b) (2000).

The provisions of § 3.344(a) and § 3.344(b) apply to ratings 
which have continued for long periods (five years or more) at 
the same level.  They do not apply to disabilities which have 
not become stabilized and are likely to improve.   
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (2000).

The Board notes that the provisions of 38 C.F.R. § 3.344 are 
applicable in this claim as the appellant's rating of 20 
percent for her bilateral knee condition was in effect from 
March 1992 to March 1999, a period greater than five years.  
Therefore, the Board will examine the record to determine 
whether the evidence makes it reasonably certain that any 
improvement will be maintained under the ordinary conditions 
of life.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The appellant's knee condition is evaluated 
pursuant to 38 C.F.R. Part IV, DC 5257, knee, other 
impairment of, recurrent subluxation or lateral instability.  
Under DC 5257, a 10 percent rating is assigned for slight 
disability and a 20 percent rating is assigned for moderate 
disability.  Other applicable diagnostic codes include DC 
5258; under DC 5258, a 20 percent rating is assigned for 
cartilage, semilunar, dislocated, with frequent episodes of 
locking pain, and effusion into the joint.  Also, a 20 
percent rating may be assigned for flexion limited to 30 
degrees (DC 5260), or extension limited to 15 degrees (DC 
5261).  
   
The Board notes that VA examination in May 1994 showed 
minimal swelling of both knees, no appreciable deformities, 
and range motion from 0 to 110 degrees.  The appellant had 
more pain in the left knee, than the right, when performing 
range of motion testing.  There was no significant crepitus.  
She was able to ambulate without any prosthetic devices, but 
with an antalgic gait.   Posterior and anterior drawer 
maneuvers showed no laxity.  There was tenderness upon 
palpation at the inferior patellar ligaments bilaterally.  
The diagnosis included history of patellofemoral tracking 
syndrome, both knees, status post lateral release 
bilaterally, now with chronic knee pain.  

VA examination conducted in January 1998 indicates that the 
appellant complained of bilateral knee pain, which had become 
worse over the past year or so.  The pain was localized under 
the surface of the knee cap, worse with walking or climbing 
stairs and occasionally some locking in the knees was noted.  
She did not localize any symptoms of the joint line.  She did 
not appear to have any instability.  Deep tendon reflexes 
were 1+ and physiological in patella and Achilles.  Motor 
strength was 5/5, sensory examination was normal with the 
exception of decreased sensation in the right knee in the 
region of the infrapatellar branch of the saphenous nerve, 
likely related to the lateral release.  There was no postural 
or structural abnormalities.  There was no palpable spasm.  
Examination of the knees revealed well-healed arthroscopy 
portals.  There was a traumatic scar, transversely oriented 
at the superior pole of the patella of the left knee that was 
2 cm wide and she stated it happened when she was a little 
kid.  It was nontender.  Range of motion of both knees was 0-
125 degrees with pain at the extremes of flexion.  She had 
pain in the medial and lateral parapatellar retinaculum, pain 
at the inferior poles of the patella.  The patella would not 
sublux, there was no excessive tilt.  It was noted the 
patella tracts normally.  There was no excessive Q angle.  
There was a palpable soft tissue clunk in the patellofemoral 
joint in the left knee.  There was no heat and no swelling.  
Ligaments were intact.  There was no instability with 
anterior posterior or varus or valgus stress.  Lachman's, 
pivot shift and Drawer testing were negative.  The patella 
was mobile and could be pushed about one third of the way 
over the lateral femoral condyle, but there was no 
apprehension and no frank subluxation or evidence of 
instability.  The diagnosis was bilateral patellofemoral pain 
syndrome or chondromalacia patella, status post lateral 
release.  There was no increase loss of motion or weakness or 
excess fatigability during these flares.  She did not have 
any significant patellofemoral arthritis on x-rays of the 
knees.  The x-ray report noted possible developing 
chondrocalcinosis on the right and was otherwise negative.  

Outpatient treatment reports dated between March and July 
1998 indicate that the appellant reported complaints of knee 
pain on several occasions.  A treatment report dated in March 
1998 noted that she reported a sensation of circulation being 
cut off when bending the left knee.  The diagnosis was 
chondromalacia.  

A finding of "material improvement" must be supported with a 
comparison of both the current and the previous physical 
condition to determine whether there has been a change in the 
veteran's disability picture within the context of applicable 
diagnostic code(s).  See Karnas v. Derwinski, 1 Vet. App. 
308, 310-11 (1991). Upon review of the record, the Board 
finds that the issue of sustained material improvement has 
been carefully considered, and that improvement is shown by 
the evidence of record.  

Specifically, the Board notes that in 1992, the appellant's 
range of motion was 3-95 in the right knee, and 0-75 in the 
left knee.  She had mild to moderate noninflammatory 
effusions, minimal laxity on stress testing of both anterior 
cruciate ligaments, and 3-4/5 motor strength in the lower 
extremities.  VA examination in May 1994 showed minimal 
swelling and range of motion of 0-110 degrees in each knee.  
Posterior and anterior drawer maneuvers showed no laxity.  VA 
examination in January 1998 motor strength of 5/5, no 
postural abnormalities, range of motion of 0-125 degrees, and 
no evidence of subluxation or instability.  Thus, the VA 
examination in 1992 showed much more limitation of motion of 
the knees than subsequent examinations.  Also, the 1992 
examination showed laxity and decreased motor strength; 
however, subsequent VA examinations show no laxity or 
instability and full and normal motor strength.  The current 
medical evidence indicates, in essence, that the appellant's 
symptoms are primarily bilateral knee pain.  The 10 percent 
ratings assigned for each knee is appropriate for such 
symptoms.  

The Board notes that subsequent to the reduction, a VA 
examination was conducted in July 1999.  Report of the 
examination indicates that the appellant complained of daily 
pain; the pain was rated a 9, on a scale of 1-10.  She used 
ice and heat pads when her pain was severe.  She worked full-
time on computers and exercised on an infrequent basis 
secondary to her pain.  Motor strength was 5/5.  She had no 
mediolateral joint line tenderness and knee was stable to 
varus, valgus, and anterior and posterior stressing.  The 
patella was mobile.  No massess were palpable.  Extension of 
each knee was at 0 degrees.  Flexion was limited secondary to 
effort and was currently limited at 30 degrees.  The examiner 
indicated that it was believed that "there [was] high 
function, overly related to testing of range of motion 
involving flexion."  X-rays showed no arthritis of the 
knees.  There was no evidence of fracture subluxation.  There 
was no soft tissue swelling.  Bony architecture was normal.  
The assessment was that the appellant had bilateral knee pain 
with no evidence of osteoarthritis.  She had no ligamentous 
instability.  There was no evidence of meniscal tear.  She 
had no loss of range of motion or weakness. 

The Board finds that this most recent VA examination also 
indicates that there is sustained improvement.  While the 
report notes flexion was limited to 30 degrees, the examiner 
indicated that this was due to effort (or lack of).  The 
examiner went on to indicate that the appellant had no loss 
of range of motion.  As shown by the prior medical records 
relied upon for reduction of the 20 percent rating, the  
appellant's symptoms primarily consist of pain.  The 10 
percent rating is appropriate for the pain in this case.  
Accordingly, the appeal is denied.      


ORDER

Entitlement to restoration of a 20 percent rating for 
chondromalacia of the right knee is denied.

Entitlement to restoration of a 20 percent rating for 
chondromalacia of the left knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

